DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Saturation magnetization and crystalline anisotropy calculations for MnAl permanent magnet), hereinafter Park.
Regarding Claim 1, Park teaches a MnAl alloy containing both τ-phase and γ-2-phase (P. 2 Par. 3 – P. 3 Par. 1) which is the same as the clained MnAl alloy comprising crystal grains containing a τ-MnAl phase and crystal grains containing a γ-2-MnAl phase.
Park does not explicitly disclose the MnAl alloy being metamagnetic.
Examiner notes that according to [0010] of the instant specification, metamagnetism is imparted to the MnAl alloy by having a B/A value of 0.2 or more and 21.0 or less where the τ-MnAl phase is B and the γ-2-MnAl phase is A.
Park further teaches the τ-phase being 73.1% and the γ-2-phase being 26.9% (P. 3 Par. 1) which would be a B/A of 2.72 which is within the specification’s B/A of 0.2 or more and 21.0 or less.


Regarding Claim 2, Park teaches the claim elements as discussed above. As discussed above, the MnAl alloy according to Park has a B/A of 2.72 which is within the claimed MnAl alloy wherein a value of B/A is 0.2 or more and 21.0 or less, where an area of the crystal grains containing the τ-MnAl phase in a predetermined cross section of the MnAl alloy is B, and an area of the crystal grains containing the γ-2-MnAl phase in the predetermined cross section of the MnAl alloy is A.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 3, Park teaches the claim elements as discussed above. As discussed above, the MnAl alloy according to Park has a B/A of 2.72 which is within the claimed MnAl alloy wherein the value of B/A is 1.0 or more and less than 4.0.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 5, Park teaches the claim elements as discussed above. Park further teaches the MnAl alloy having a composition of Mn54Al46 (P. 3 Par. 1) which is within the claimed MnAl alloy wherein when a composition of the MnAl alloy is expressed by MnbAl-100-b, 45 ≤ b ≤ 55 is satisfied. 
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).


However, Examiner notes that according to ([0009]-[0010]) of the instant specification, crystal grains containing the τ-MnAl phase have ferromagnetism alone, however, antiferromagnetism is imparted to the τ-MnAl phase when grains containing the τ-MnAl phase and grains containing the γ-2-MnAl phase coexist at a predetermined ratio, the ratio being B/A of 0.2 or more and 21.0 or less wherein an area of the crystal grains containing the τ-MnAl phase in a predetermined cross section of the MnAl alloy is B, and an area of the crystal grains containing the γ-2-MnAl phase in the predetermined cross section of the MnAl alloy is A.
Since Park teaches the specification’s ratio of B/A in the microstructure as discussed above, a person having ordinary skill in the art would expect the τ-MnAl phase of Park to exhibit antiferromagnetism rather than ferromagnetism.

Regarding Claim 8, Park teaches the claim elements as discussed above.Park teaches a composition of the τ-phase of Mn50Al50 (P. 1 Par. 2) which is within the claimed MnAl alloy wherein when a composition of the τ-MnAl phase is expressed by MnaAl100-a, 48 ≤ a ≤ 55 is satisfied.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Saturation magnetization and crystalline anisotropy calcualtions for MnAl permanent magnet), hereinafter Park.
Regarding Claim 4, Park teaches the claim elements as discussed above. Park does not explicitly teach the claimed average crystal grain diameter of the crystal grains containing the τ-MnAl phase is 0.1 µm or more and 1.0 µm or less.
Examiner notes that according to [0028] of the instant specification, the B/A value and crystal grain diameter are controlled by the temperature of heat treatment applied. In [0064] the temperature of the heat treatment for the examples ranges from 400-562˚C. Furthermore, Fig. 10 exhibits the same range of 400-562˚C for heat treatment of the examples.
Park teaches annealing at 400 or 450˚C which is within the specification’s 400-562˚C for the temperature of heat treatment and Park additionally exhibits the desired B/A value which according to [0028] of the instant specification is partially controlled by the average crystal grain diameter.
Since Park teaches the processing required by the specification and exhibits properties which the specification states are partially dependent upon the claimed average crystal grain diameter, a person having ordinary skill in the art would expect the MnAl alloy of Park to exhibit the claimed average crystal grain diameter of the crystal grains containing the τ-MnAl phase is 0.1 µm or more and 1.0 µm or less.

Regarding Claim 6, Park teaches the claim elements as discussed above. Park does not teach the claimed MnAl alloy wherein 45 ≤ b ≤ 52.
54Al46 (P. 3 Par. 1) is near the claimed range, and furthermore within the same region of the phase diagram (Fig. 7 of the instant specification, Fig. 1(a) of Park). Therefore, a person having ordinary skill in the art would not expect different microstructure or properties from such a difference in composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16452872 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. The instant specification [0059] contradicts the claim that the alloy must be obtained by an electrolysis method to exhibit metamagnetism. [0059] states that the manufacturing method is not limited to electrodeposition and the MnAl alloy may be obtained by melting followed by rapid cooling, liquid quenching, or atomizing followed by heat treatment which is the process taught by Park.

The claim that the composition ratio calculated by a XRD analysis does not match with a ratio of an area of the crystal grains containing the τ-MnAl phase in a predetermined cross section and an area of the crystal grains containing the γ2-MnAL phase in a predetermined cross section is not convincing. Hamza et al. (Section 2.2) Kniess et al. (Section 4) and Shirdel et al. (Section 4) all teach the use of XRD in quantitative analysis to determine a volume fraction of a phase which is directly proportional to an area fraction of a phase.
The claim that the τ-MnAl phase having a diameter less than 1 µm cannot be obtained by Park et al. or that the MnAl alloy of 45 ≤ b < 52 or the MnAl alloy of 48 ≤ a < 55 cannot be obtained by Park et al. since the alloy is melted at 1150˚C is not convincing since as discussed above, the instant specification allows for the use of melting in the production of the alloy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736